                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:19-CV-00509-D

SYNGENTA CROP PROTECTION, LLC,

                       Plaintifff,
                                                               PROTECTIVE ORDER
               v.                                               IN A PATENT CASE

ATTICUS, LLC,

                       Defendantt.

1.     PURPOSE

       Disclosure and discovery activity in this Action are likely to involve production of

confidential, proprietary, or private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this Action may be warranted.

Accordingly, the Court hereby issues the following Protective Order. This Order does not confer

blanket protections on all disclosures or responses to discovery. Rather, the protection it affords

from public disclosure and unauthorized use extends only to the limited information or items that

are entitled to confidential treatment according to the terms of this Order. The parties to this Action

may modify or replace this order according to the provisions of Section 10 below.

2.     DEFINITIONS

       2.1.    “Action” shall mean the above-captioned case and shall not include related cases

unless this Protective Order is amended to explicitly cover such related cases.

       2.2.    “Agreement” shall mean the Acknowledgement and Agreement to Be Bound

attached hereto as Exhibit A. All executed Agreements to this Protective Order are Confidential

Information pursuant to this Protective Order.




           Case 5:19-cv-00509-D Document 47 Filed 09/15/20 Page 1 of 17
       2.3.    “Confidential Information” shall mean information (regardless of how it is

generated, stored, or maintained) or tangible things that qualify for protection under Federal Rule

of Civil Procedure 26.      Confidential Information not designated under a more restrictive

designation shall be marked or otherwise designated “CONFIDENTIAL.”

       2.4.    “Designated In-House Counsel” shall mean In-House Counsel who seek access

to “Highly Confidential Information” in this Action.

       2.5.    “Disclosure or Discovery Material” shall mean all items or information,

regardless of the medium or manner in which it is generated, stored, or maintained (including,

among other things, testimony, transcripts, and tangible things), that are produced or generated in

disclosures or responses to discovery in this matter.

       2.6.    “Expert” shall mean a person with specialized knowledge or experience in a matter

pertinent to the litigation who (1) has been retained by a Party or its counsel to serve as an expert

witness or as a consultant in this Action, (2) is not a current or former employee of a Party for

purposes other than this Action, and (3) at the time of retention, is not anticipated to become an

employee of a Party.

       2.7.    “Final Disposition” shall mean that (1) final judgment has been entered and any

appeals of the final judgment have concluded, or (2) all claims of any kind asserted in the Action

have been dismissed with prejudice by the Party or Parties who brought such claims.

       2.8.    “Highly Confidential Information” shall mean extremely sensitive “Confidential

Information,” the disclosure of which to another Party or Non-Party would create a substantial risk

of serious harm that could not be avoided by less restrictive means.           Highly Confidential

Information not designated with a more restrictive designation, to the extent possible, shall be

marked or otherwise designated “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY.”



                                       2
           Case 5:19-cv-00509-D Document 47 Filed 09/15/20 Page 2 of 17
       2.9.      “In-House Counsel” shall mean attorneys who are employees of a Party or Non-

Party. In-House Counsel does not include Outside Counsel.

       2.10.     “Non-Party” shall mean any natural person, partnership, corporation, association,

or other legal entity not named as a Party to this Action.

       2.11.     “Outside Counsel” shall mean attorneys who are not employees of a Party to this

Action but are retained to represent or advise a Party to this Action and have appeared in this

Action on behalf of that Party or are affiliated with a law firm which has appeared on behalf of

that Party.

       2.12.     “Party” shall mean any party to this Action, including all of its officers, directors,

employees, consultants, Experts, and Outside Counsel (and their support staffs).

       2.13.     “Producing Party” shall mean a Party or Non-Party that produces Disclosure or

Discovery Material in this Action. Any Producing Party may designate information or items under

the provisions of this Protective Order.

       2.14.     “Professional Vendor” shall mean a person or entity that provides litigation

support services (e.g., photocopying; videotaping; translating; preparing exhibits or

demonstrations; and organizing, storing, or retrieving data in any form or medium) and its

employees and subcontractors.

       2.15.     “Protected Material” shall mean any Disclosure or Discovery Material that is

designated under this Protective Order.

       2.16.     “Receiving Party” shall mean a Party or Non-Party that receives Disclosure or

Discovery Material in this Action.




                                          3
              Case 5:19-cv-00509-D Document 47 Filed 09/15/20 Page 3 of 17
3.     DESIGNATING CONFIDENTIAL INFORMATION

       3.1.     Manner and Timing of Designations. Designation under this Order requires the

Producing Party to affix the applicable legend (“CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – OUTSIDE COUNSEL ONLY”) to each page or item that contains or

embodies protected material. For testimony given in a deposition or other proceeding, the

Producing Party shall specify all protected testimony and the level of protection being asserted. It

may make that designation during the deposition or proceeding, or may invoke, on the record or

by written notice to all parties within three business days, a right to have up to 21 days from the

receipt of the final transcript of the deposition or proceeding to make its designation.

                3.1.1. A Party or Non-Party that makes documents or materials available

       for inspection need not designate them for protection until after the inspecting party

       has identified which material it would like copied and produced. During the

       inspection and before the designation, all material shall be treated as “HIGHLY

       CONFIDENTIAL – OUTSIDE COUNSEL ONLY.” After the inspecting party has

       identified the documents it wants copied and produced, the Producing Party must

       designate the documents, or portions thereof, that qualify for protection under this

       Order.

                3.1.2. Parties shall give advance notice if they expect a deposition or other

       proceeding to include designated material so that the other parties can ensure that

       only authorized individuals are present at those proceedings when such material is

       disclosed or used. The use of a document or thing as an exhibit at a deposition shall

       not in any way affect its designation. Transcripts containing designated material

       shall have a legend on the title page, or alternatively in an addendum, noting the




                                       4
           Case 5:19-cv-00509-D Document 47 Filed 09/15/20 Page 4 of 17
       presence of designated material, and shall include a list of all pages (including line

       numbers as appropriate) that have been designated, and the level of protection being

       asserted. The Producing Party shall inform the court reporter of these requirements

       and shall identify to the Receiving Party and the court reporter the portions of the

       transcript designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

       OUTSIDE COUNSEL ONLY” within twenty-one (21) days of receipt of the final

       transcript so that the required title page or addendum may be prepared. Any

       transcript that is prepared before the expiration of the 21-day period for designation

       shall be treated during that period as if it had been designated “HIGHLY

       CONFIDENTIAL – OUTSIDE COUNSEL ONLY” unless otherwise agreed.

       After the expiration of the 21-day period, the transcript shall be treated only as

       actually designated.

       3.2.    Inadvertent Failure to Designate. An inadvertent failure to designate or an

inadvertent mis-designation of Confidential Information does not, standing alone, waive the

Producing Party’s right to secure protection under this Order for such material. Upon discovery

of the inadvertently undesignated or mis-designated Confidential Information, the Producing Party

must promptly notify the Receiving Party of the error, including (1) an identification of each item

or piece of information that was undesignated or mis-designated, and (2) the proper designation

for each such item or piece of information. The Producing Party shall further, if applicable,

produce a properly designated replacement for each such item. Upon prompt notification by the

Producing Party, the Receiving Party must make reasonable efforts to assure that the material is

treated in accordance with the provisions of this Order, and within a reasonable time following

receipt of any replacement items with a corrected designation, return or destroy the undesignated




                                      5
          Case 5:19-cv-00509-D Document 47 Filed 09/15/20 Page 5 of 17
or mis-designated item(s). The provisions of this section do not apply to inadvertently disclosed

attorney-client privileged communications or protected attorney work product materials. Any

inadvertently disclosed attorney-client privileged communications or protected attorney work

product material shall be handled pursuant to the Federal Rules of Civil Procedure and the Federal

Rules of Evidence.

       3.3.     Over-Designation Prohibited. Any Party or Non-Party who designates

information or items for protection under this Order as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – OUTSIDE COUNSEL ONLY” shall use best efforts to only designate the

specific material that qualifies under the appropriate standards. To the extent practicable, only

those parts of documents, items, or oral or written communications that require protection shall be

designated. Designations with a higher confidentiality level when a lower level would suffice are

prohibited. Designation under this Order is allowed only if the designation is necessary to protect

material that, if disclosed to persons not authorized to view it, would cause competitive or other

recognized harm. If a Producing Party learns that information or items that it designated for

protection do not qualify for protection at all or do not qualify for the level of protection initially

asserted, that Producing Party must promptly notify all Parties that it is withdrawing the mistaken

designation and, if applicable, re-produce the item with the appropriate designation, if any.

4.      CHALLENGING DESIGNATIONS OF CONFIDENTIAL INFORMATION

       4.1.     Timing of Challenges. Any Party or Non-Party may challenge a designation of

confidentiality at any time. Unless a prompt challenge to a Producing Party’s confidentiality

designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

burdens, or a significant disruption or delay of the litigation, the right to challenge a confidentiality




                                       6
           Case 5:19-cv-00509-D Document 47 Filed 09/15/20 Page 6 of 17
designation is not waived by electing not to mount a challenge promptly after the original

designation is disclosed.

       4.2.    Meet and Confer. The parties shall attempt to resolve each challenge to a

confidentiality designation in good faith by meeting and conferring about each challenged

designation prior to seeking judicial intervention. To initiate the meet and confer process under

this section, the Party or Non-Party challenging a designation (“Challenging Party”)shall provide

written notice that identifies the designated material, the then-current designation of each

challenged item, and the proposed new designation (if any) for each challenged item.

       4.3.    Judicial Intervention. A Challenging Party may seek judicial intervention only

if the dispute cannot be resolved through the meet and confer process.

               4.3.1. To initiate judicial intervention, a Challenging Party shall provide

       written notice to the Producing Party stating (1) that it believes the meet and confer

       process under section 4.2 has failed to resolve the challenge, and (2) identifying the

       designated material for which the challenge has not been resolved.

               4.3.2. Unless the Producing Party agrees to redesignate the material, the

       Producing Party shall, within 14 calendar days of receipt of such written notice, file

       a motion with the Court under the Court’s Local Civil Rules establishing the basis

       for each remaining challenged designation. Such motion shall be a “Discovery

       Motion” under the local rules. The Producing Party shall bear the burden of

       establishing that each remaining challenged designation is proper.

               4.3.3. Failure by the Producing Party to timely file a motion pursuant to

       section 4.3.2 shall be deemed an agreement by the Producing Party that the

       remaining challenged materials were improperly designated, and the remaining




                                      7
          Case 5:19-cv-00509-D Document 47 Filed 09/15/20 Page 7 of 17
       challenged materials shall be immediately treated as re-designated as proposed by

       the Challenging Party.

               4.3.4. Following a successful challenge, or in the event the Producing

       Party fails to timely file a motion pursuant to section 4.3.2, and unless otherwise

       ordered by the Court, the Producing Party shall reproduce or re-designate, as

       appropriate, the remaining challenged designated material accordingly within 14

       days or as otherwise agreed by the Challenging Party and Producing Party.

5.     ACCESS TO AND USE OF PROTECTED MATERIAL

       5.1. Basic Principles. A Receiving Party may use Protected Material only for this Action.

Protected Materials may be disclosed only to the categories of persons and under the conditions

described in this Order.

       5.2. Access to Protected Material Designated “CONFIDENTIAL.” Unless otherwise

ordered by the Court or permitted in writing by the Producing Party, a Receiving Party may

disclose any material designated CONFIDENTIAL only to:

               (a)     The Receiving Party’s Outside Counsel in this action and employees of

Outside Counsel to whom disclosure is reasonably necessary;

               (b)     The officers, directors, and employees of the Receiving Party to whom

disclosure is reasonably necessary, and who have signed the Agreement;

               (c)     Experts to whom disclosure is reasonably necessary, and who have signed

the Agreement;

               (d)     The Court and its personnel;




                                      8
          Case 5:19-cv-00509-D Document 47 Filed 09/15/20 Page 8 of 17
              (e)     Outside court reporters and their staff, professional jury or trial consultants,

and Professional Vendors to whom disclosure is reasonably necessary, and who have signed the

Agreement;

              (f)     During their depositions, witnesses in the action to whom disclosure is

reasonably necessary and who have signed the Agreement; and

              (g)     The author or recipient of a document containing the material, or a custodian

or other person who otherwise possessed or knew the information.

       5.3. Access to Protected Material Designated “HIGHLY CONFIDENTIAL –

OUTSIDE COUNSEL ONLY.” Unless otherwise ordered by the court or permitted in writing

by the Producing Party, a Receiving Party may disclose material designated HIGHLY

CONFIDENTIAL – OUTSIDE COUNSEL ONLY only to:

              (a)     The Receiving Party’s Outside Counsel in this Action and employees of

Outside Counsel to whom it is reasonably necessary to disclose the information;

              (b)     The Court and its personnel;

              (c)     Outside court reporters and their staff, professional jury or trial consultants,

and Professional Vendors to whom disclosure is reasonably necessary, and who have signed the

Agreement attached as Exhibit A;

              (d)     The author or recipient of a document containing the material, or a custodian

or other person who otherwise possessed or knew the information;

       5.4. Procedures for Approving or Objecting to Disclosure of Protected Material

Designated “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY.” Unless agreed to

in writing by the Producing Party:




                                      9
          Case 5:19-cv-00509-D Document 47 Filed 09/15/20 Page 9 of 17
               (a)     A Receiving Party seeking to disclose to In-House Counsel any material

designated HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY must first make a written

request to the Producing Party, providing the full name of the specific In-House Counsel, the city

and state of counsel’s residence, any states of licensure, and counsel’s current and reasonably

foreseeable future primary job duties and responsibilities in sufficient detail to determine present

or potential involvement in any competitive decision-making.

               (b)     A Receiving Party seeking to disclose to an Expert, named inventor, or

corporate representative of a Party any information or item that has been designated HIGHLY

CONFIDENTIAL – OUTSIDE COUNSEL ONLY must first make a written request to the

Producing Party that (1) identifies the general categories of HIGHLY CONFIDENTIAL –

OUTSIDE COUNSEL ONLY information that the Receiving Party seeks permission to disclose,

(2) describes the manner and method of, and any proposed limitations on, disclosure, (3) sets forth

the full name and city and state of primary residence of the Expert or other individual to whom

disclosure is sought, (4) attaches a copy of the current resume or curriculum vitae of the Expert or

other individual, (5) identifies the current employer(s) of the Expert or other individual, and (6)

identifies each person or entity from whom the Expert or other individual has received

compensation or funding for work in his or her areas of expertise (including in connection with

litigation) in the past four years. If the Expert or other individual believes any of this information

at (4) - (5) is subject to a confidentiality obligation to a third party, then the Expert or other

individual should provide whatever information he or she believes can be disclosed without

violating any confidentiality agreements, and the Receiving Party who seeks to disclose the

information shall be available to meet and confer with the Producing Party regarding any such

confidentiality obligations.




                                      10
          Case 5:19-cv-00509-D Document 47 Filed 09/15/20 Page 10 of 17
               (c)     A Receiving Party that makes a request and provides the information

specified in Sections 5.4(a) or 5.4(b) may disclose the designated material to the identified In-

House Counsel, Expert, or other individual upon execution of the Agreement by such individual

unless, within seven (7) business days of delivering the request, the Receiving Party receives a

written objection from the Producing Party providing detailed grounds for the objection.

               (d)     Should the Producing Party object to disclosure of the designated material

to the identified In-House Counsel, Expert, or other individual, the Receiving Party may challenge

the objection by meeting and conferring with the Producing Party in good faith to resolve the

objection. Should the parties be unable to resolve the objection through the meet and confer

process, the Receiving Party that made the request may seek judicial intervention by filing a motion

under the Court’s Local Civil Rules.

6.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

       If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

Material to any person or in any circumstance not authorized under this Protective Order, the

Receiving Party must immediately (a) notify in writing the Producing Party of the unauthorized

disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material,

(c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

this Order, and (d) request such person or persons to execute the “Acknowledgment and

Agreement to Be Bound” that is attached hereto as Exhibit A.

7.     FILING PROTECTED MATERIAL

       In accordance with § V.G.1(e) of the Court’s Electronic Case Filing Administrative

Policies and Procedures Manual (“Policy Manual”), in the event that a Party or Non-Party seeks

to file materials that have been designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL




                                      11
          Case 5:19-cv-00509-D Document 47 Filed 09/15/20 Page 11 of 17
— OUTSIDE ATTORNEYS’ EYES ONLY” by a Producing Party, the filing party shall

provisionally file the materials under seal in accordance with Local Civil Rule 79.2, with notice

served on the Producing Party and any other Parties. In accordance § V.G.1(e)(i), the filing party

will submit a notice of filing in lieu of a motion to seal. Documents provisionally filed under seal

in accordance with § V.G.1(e) will remain under seal pending the Court’s ruling on the motion to

seal.

        Within seven (7) days after the filing of such notice, the Producing Party or any other party

who desires to maintain the materials under seal shall file a motion to seal and supporting

memorandum in accordance with § V.G.1 of the Policy Manual. Where a Producing Party seeks

to submit documents to the Court which it has designated “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL — OUTSIDE ATTORNEYS’ EYES ONLY,” the Producing Party may, in its

discretion, bring a motion to file such documents under seal pursuant to Local Civil Rules 7.1,

79.2, and § V.G.1 of the Court’s Policy Manual. Where a Producing Party intentionally declines

to seek an order sealing documents submitted to the Court designated as containing its own

Confidential Information, the submitted material will no longer qualify for protection and

subsequent treatment as containing Confidential Information under this Protective Order.

        In accordance with Section G of the Policy Manual, except for motions filed under seal in

accordance with Section V.G.1(f) of the Policy Manual, a request to maintain documents under

seal must be made by motion to seal. The motion to seal may be filed without a supporting

memorandum only if the filing party can cite a statute or rule (federal, local or standing order) that

requires the filing to be sealed. Absent such authority, the filing party must submit a supporting

memorandum that specifies: (i) the exact document or item, or portions thereof, for which filing

under seal is requested; (ii) how such request to seal overcomes the common law or the First

Amendment presumption to access; (iii) the specific qualities of the material at issue which justify


                                      12
          Case 5:19-cv-00509-D Document 47 Filed 09/15/20 Page 12 of 17
sealing such material, taking into account the balance of competing interest in access; (iv) the

reasons why alternatives to sealing are inadequate; and (v) whether there is consent to the motion.

In addition to the motion and supporting memorandum of law, the filing party must set out such

findings in a proposed order to seal.

8.  INADVERTENT PRODUCTION                          OF     PRIVILEGED          OR     OTHERWISE
PROTECTED MATERIAL

       If a Producing Party inadvertently discloses to a Receiving Party information that is

privileged or otherwise immune from discovery, the Producing Party shall promptly upon

discovery of such disclosure so advise the Receiving Party in writing and request that the item or

items of information be returned or destroyed, and no party to this action shall thereafter assert that

such disclosure waived any privilege or immunity. The Receiving Party will immediately return

the item or items requested (including any copies thereof as well as any notes or other materials

reflecting the content of any such item) and refrain from any use of such information. The party

having returned such inadvertently produced item or items of information may, however, without

asserting waiver because of inadvertent production, seek production of any such documents in

accordance with the Federal and Local Rules of Civil Procedure.

9.  PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
OTHER LITIGATION

       9.1.    Subpoenas and Court Orders. This Order in no way excuses non-compliance

with a lawful subpoena or court order. The purpose of the duties described in this section is to

alert the interested parties to the existence of this Order and to give the Producing Party an

opportunity to protect its confidentiality interests in the court where the subpoena or order issued.




                                      13
          Case 5:19-cv-00509-D Document 47 Filed 09/15/20 Page 13 of 17
        9.2.    Notification Requirement. If a Party is served with a subpoena or a court order

issued in other litigation that compels disclosure of any Protected Material in this Action, that Party

must:

                (a)    Promptly notify the Producing Party in writing. Such notification shall

include a copy of the subpoena or court order; and

                (b)    Promptly notify in writing the party who caused the subpoena or order to

issue in the other litigation that some or all of the material covered by the subpoena or order is

subject to this Order. Such notification shall include a copy of this Order.

        9.3.    Wait For Resolution of Protective Order. If the Producing Party timely seeks a

protective order, the party served with the subpoena or court order shall not produce any Protected

Material in this Action before a determination by the court where the subpoena or order issued,

unless the party has obtained the Producing Party’s permission. The Producing Party shall bear

the burden and expense of seeking protection of its confidential material in that court.

10.     MODIFICATION OR REPLACEMENT OF THIS PROTECTIVE ORDER

        10.1.   General Principles. A Party or Parties to this Action may request modification or

replacement of this Protective Order by moving the Court.

        10.2.   Manner of Making Amendments. Any proposed amendments to the Protective

Order must be presented to the Court by filing two copies of the entire Protective Order. The first

copy shall include markings indicating the proposed amendments, and the second copy shall be a

clean copy for entry by the Court.

        10.3.   By Stipulation. The Parties may submit stipulated amendments to this Protective

Order, or a stipulated replacement protective order, for entry by the Court at any time.




                                      14
          Case 5:19-cv-00509-D Document 47 Filed 09/15/20 Page 14 of 17
       10.4.   On Motion. A Party or Parties may move the Court for entry of amendments to

this Protective Order without the agreement of all Parties.

               10.4.1. Prior to moving the Court, the requesting party or parties must meet

       and confer with the other parties regarding any proposed amendments. Only upon

       a failure to reach agreement regarding any proposed amendments may the

       requesting party or parties move the Court under the Court’s Local Civil Rules for

       entry of the proposed amendments.

               10.4.2. Should different Parties have competing proposed amendments to

       the same portion or portions of this Protective Order, or competing proposals for

       new provisions to this Protective Order, rather than filing a motion under the

       Court’s Local Civil Rules, the Parties shall file a joint motion indicating the

       competing proposed amendments and setting forth the reasons supporting each

       proposed amendment, and, if applicable, the opposing party’s or parties’ responses

       thereto. Such joint motion shall also include all other proposed amendments to this

       Protective Order, whether by one or both parties, whether opposed or agreed upon

       by the parties, and setting forth the parties’ respective positions on such proposed

       amendments.

               10.4.3. Within 7 calendar days of resolution of a motion under section 10.4,

       and if applicable, the moving Party or Parties, or if by joint motion under section

       10.4.2, the Parties jointly, shall file the amended protective order according to

       section 10.2.




                                      15
          Case 5:19-cv-00509-D Document 47 Filed 09/15/20 Page 15 of 17
11.    FINAL DISPOSITION

       Within sixty (60) days after Final Disposition of this action, each Receiving Party shall

return all designated material to the Producing Party or destroy such material, including all copies,

abstracts, compilations, summaries, and any other format reproducing or capturing any designated

material.    If requested by the Producing Party, the Receiving Party must submit a written

certification to the Producing Party by the 60 day deadline that (1) identifies (by category, where

appropriate) all the designated material that was returned or destroyed, and (2) affirms that the

Receiving Party has not retained any copies, abstracts, compilations, summaries, or any other

format reproducing or capturing any of the designated material. This provision shall not prevent

counsel from retaining an archival copy of all pleadings, motion papers, trial, deposition, and

hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports,

attorney work product, and consultant and expert work product, even if such materials contain

designated material. Any such archival copies remain subject to this Order.

                              th day of September 2020.
       SO ORDERED, this the 15th

                                      __
                                       ____________ ____________________
                                                                      _
                                      ________________________________________
                                      KIMBERLY   Y A. SWANK
                                      United States Magistrate Judge




                                        16
            Case 5:19-cv-00509-D Document 47 Filed 09/15/20 Page 16 of 17
                                           EXHIBIT A

              ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

       I, _________________________________________________ [print or type full name],

of _________________________________________________________________________

[print or type full address], declare under penalty of perjury that I have read in its entirety and

understand the Protective Order that was issued by the United States District Court for the Eastern

District of North Carolina on _____________________ in the case of Syngenta Crop Protection,

LLC v. Atticus, LLC, Case No. 5:19-CV-00509-D.

       I agree to comply with and to be bound by all the terms of this Protective Order and I

understand and acknowledge that failure to so comply could expose me to sanctions and

punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

any information or item that is subject to this Protective Order to any person or entity except in

strict compliance with the provisions of this Order. I also agree to notify any stenographic or

clerical personnel who are required to assist me of the terms of this Order.

       I understand that I am to retain all copies of any Protected Material, however designated,

in a secure manner, and that all copies are to remain in my personal custody until I have completed

my assigned duties, whereupon the copies and any writings prepared by me containing any

information designated as Protected Material are to be returned to counsel who provided me with

such material or destroyed, with certification of destruction.

       I further agree to submit to the jurisdiction of the United States District Court for the

Eastern District of North Carolina for the purpose of enforcing the terms of this Protective Order,

even if such enforcement proceedings occur after termination of this Action.

Date: _________________________________
Printed name: ___________________________________________
Signature: ______________________________________________


          Case 5:19-cv-00509-D Document 47 Filed 09/15/20 Page 17 of 17
